Case 1:19-cv-00593-MSM-LDA Document 51 Filed 08/28/20 Page 1 of 3 PageID #: 1489




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND


  UPSERVE, INC.,


                         Plaintiff,                  C.A. No. 1:19-cv-00593-MSM-LDA

     v.


  DAVID HOFFMAN and
  SHIFT4 PAYMENTS, LLC,

                         Defendants.


                                        CONSENT ORDER

          Upon the consent of the undersigned parties, and pursuant to the terms of a private and

 confidential Settlement Agreement (as defined herein) entered into by the parties, it is hereby

 ORDERED as follows:


          1.     All discovery and all other litigation events/deadlines shall be stayed until April

 28, 2022 (the “Stay”), subject to the right of Plaintiff Upserve, Inc. (“Upserve”) to move to lift

 the Stay following any unresolved claim by Upserve that Defendant David L. Hoffman

 (“Hoffman”) or Defendant Shift4, LLC (“Shift4”) have breached or violated the terms of the

 Settlement Agreement between the Parties dated as of July 30, 2020 (the “Settlement

 Agreement”), in accordance with the procedures set forth therein, or for any non-compliance

 with this Consent Order.

          2.     This Consent Order shall fully expire on April 28, 2022, on its own terms, without

 any further actions required by the Parties.
Case 1:19-cv-00593-MSM-LDA Document 51 Filed 08/28/20 Page 2 of 3 PageID #: 1490




         3.     Paragraph 1 of the Preliminary Injunction entered by the Court in a Memorandum

 and Order on April 28, 2020 (ECF No. 38) (the “Preliminary Injunction”) shall be vacated.

 Hoffman shall be entitled to return to employment at Shift4 as an IT Project Manager subject to

 the Compliance Certification and Compliance Interview requirements, and the Employment

 Restrictions, all as defined in the Settlement Agreement. The Settlement Agreement shall

 remain private and confidential, and shall not be submitted to this Court until or unless necessary

 in connection with an unresolved claim of breach or violation, as contemplated by the terms of

 the Settlement Agreement.

         4.     If, after providing Shift4 and Hoffman with a Notice of Violation and opportunity

 for Defendants to Respond/Cure (all as defined in the Settlement Agreement), Upserve believes

 in good faith that Shift4 and/or Hoffman have violated the Compliance Certification or

 Compliance Interview requirements or the Employment Restrictions, Upserve may file a motion

 to lift the Stay which Shift4 and Hoffman have agreed not to oppose (but without waiving the

 rights of Hoffman and Shift4 to dispute any such claim of violation). Upon this Court granting

 Upserve’s motion to lift the Stay, the Parties shall each be entitled to limited discovery on an

 expedited basis regarding facts related to any claim of breach by Upserve, or related to any

 denial or defense asserted by Shift4 and/or Hoffman. After the Parties have engaged in

 expedited discovery, this Court shall make a determination, by a preponderance of the evidence,

 and in accordance with the applicable rules of evidence and procedure, whether a violation of the

 Employment Restrictions has occurred.

         5.     Paragraph 2 of the Preliminary Injunction shall remain in full force and effect.




                                                  2
 83219634v.1
Case 1:19-cv-00593-MSM-LDA Document 51 Filed 08/28/20 Page 3 of 3 PageID #: 1491




 SO ORDERED.


         Dated this 28 day of August, 2020.


         ____________________________________
         Mary S. McElroy
         United States District Judge

 AGREED TO IN SUBSTANCE AND IN FORM:


         UPSERVE, INC.                             DAVID HOFFMAN,

         By its attorneys,                         By his attorneys,

          /s/ Aaron F. Nadich          _            /s/ Mark W. Freel
         Neal J. McNamara (#4249)                  Mark W. Freel (#4003)
         Andrew B. Prescott (#3758)                Krystle Tadesse (#7944)
         Aaron F. Nadich (#9571)                   LOCKE LORD LLP
         NIXON PEABODY                             2800 Financial Plaza
         One Citizens Plaza, Suite 500             Providence, RI 02903-2499
         Providence, Rhode Island 02903            (401) 276-6681
         (401) 454-1000                            (401) 276-6611 (Fax)
         (401) 454-1030 (Facsimile)                mark.freel@lockelord.com
         nmcnamara@nixonpeabody.com                krystle.tadesse@lockelord.com
         aprescott@nixonpeabody.com
         anadich@nixonpeabody.com

         Dated: July 31, 2020




                                              3
 83219634v.1
